Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 15-16 in the reply filed on 10/19/21 is acknowledged.  The traversal is on the ground(s) that applicant respectfully submits that there will be no additional burden on the Examiner to search and examine all of the pending claims. This is not found persuasive because 
The Examiner has sufficiently shown a concurrent examination of the inventions would present a “serious burden”, as set forth in the restriction requirement mailed 10/19/2021. Specifically, after the Examiner provides all the inventions, I and II being independent or distinct for the reasons given in the restriction requirement mailed 10/19/2021, the Examiner has provided reason(s) that there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US20100227989) in view of Eckhardt et al (US20030153726). 
Yang, paragraphs 4-7 of the PGPUB, teaches method to produce a metal-containing sulfated activator-support comprises these steps:
(a) contacting a solid oxide with a sulfate compound to produce a sulfated solid oxide
(b) calcining the sulfated solid oxide to produce a calcined sulfated solid oxide; and 
c) contacting the calcined sulfated solid oxide with
(i) a transition metal compound and a hydrocarbon solvent; or
(ii) a vapor comprising a transition metal compound;
to produce the metal-containing sulfated activator-support.
Yang, paragraph 92 of the PGPUB, teaches catalyst compositions can comprise a contact product of a metallocene compound and a metal-containing sulfated activator-support and can further comprise additional activator-supports. For instance, the additional activator-support can be fluorided alumina, fluorided silica-alumina, fluorided silica-zirconia, and the like, or a combination of these materials.

Yang, paragraph 264 of the PGPUB, teaches approximately 100 grams of a solid oxide were impregnated with a solution containing about 200 mL of water and about 10 grams of ammonium hydrogen fluoride, resulting in a damp powder having the consistency of wet sand. This mixture was then placed in a flat pan and allowed to dry under vacuum at approximately 110°C. for about 16 hours.
Although Yang teaches a method of impregnating a solid oxide with a solution containing water and a fluorinating agent, Yang does not teach the solution comprising an inorganic base or a pH of the solution. 
Eckhardt teaches a catalyst constituent. 
Eckhardt, abstract, teaches catalyst components, containing: (A) at least one Brönsted acid, (B) water, (C) at least one antacid-acting compound from the group 
Eckhardt, paragraph 36 of the PGPUB, teaches it is surprising that through the use of antacid acting compounds in Brönsted-acid-containing catalyst components, despite the very greatly reduced acidity, a sufficiently rapid curing of the admixed preparation can be achieved, that the processing time of these preparations can be established in the desired range via the water concentration, and that the catalyst component according to the invention does not cause irritations or cauterizations and also does not corrode the packaging (bags coated with metal).
Eckhardt, paragraph 38 of the PGPUB, teaches the speed of the curing reaction also displays in addition to other dependences a clear dependence on the strength of the acid. Thus very strong acids such as hexafluoroantimonic acid, hexafluorophosphoric acid or tetrafluoroboric acid are characterized by high speeds of cationic polymerization. 
Eckhardt, paragraph 46 of the PGPUB, teaches the oxides, hydroxides, carbonates and carboxylates of the elements aluminum, chromium, copper, germanium, manganese, lead, antimony, tin, tellurium, titanium and zinc are used as antacid-acting compounds within the meaning of the invention corresponding to constituent (C).
Eckhardt, paragraph 48 of the PGPUB, teaches the ratio between constituents (A) and (C) can vary greatly. It has however proved to be advantageous to use 0.5 to 2.0 base equivalent from constituent (C) on an acid equivalent from constituent (A). 

Hydrofluoric acid (HF), ammonium fluoride (NH4F), ammonium bifluoride (NH4HF2), ammonium tetrafluoroborate (NH4BF4), ammonium silicofluoride (hexafluorosilicate) ((NH4)SiF6), ammonium hexafluorophosphate (NH4PF6), hexafluorotitanic acid (H2TiF6), ammonium hexafluorotitanic acid ((NH4)2TiF6) and hexafluorozirconic acid (H2ZrF6) as taught by Yang reads on an acidic fluorine containing compound as claimed in claim 1. 
ZnO as taught by the references reads on an inorganic base as claimed in claim 1. 

Regarding claim 2, Yang, paragraph 264 of the PGPUB, teaches approximately 100 grams of a solid oxide were impregnated with a solution containing about 200 mL of 
Eckhardt, paragraph 48 of the PGPUB, teaches the ratio between constituents (A) and (C) can vary greatly. It has however proved to be advantageous to use 0.5 to 2.0 base equivalent from constituent (C) on an acid equivalent from constituent (A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an antacid-acting compound such as ZnO as taught by Eckhardt into the solution containing water and a fluorinating agent as taught by Yang wherein the base equivalent from the anta-acid compound on an acid equivalent from strong acids is 0.5 to 2.0 (ph 7 when base:acid equivalence is 1:1) because Eckhardt teaches it is surprising that through the use of antacid acting compounds in Brönsted-acid-containing catalyst components, despite the very greatly reduced acidity, a sufficiently rapid curing of the admixed preparation can be achieved, that the processing time of these preparations can be established in the desired range via the water concentration, and that the catalyst component according to the invention does not cause irritations or cauterizations and also does not corrode the packaging (bags coated with metal).
Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re:Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). 
 Further, the selection of any order of mixing ingredients is prima facie obvious (In re:Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). 

Incorporate an antacid-acting compound into the solution containing water and a fluorinating agent as taught by the references reads on the acidic fluorine compound contacted with water and then the inorganic base to produce an aqueous mixture as claimed in claim 2. 

Regarding claim 3, Yang, paragraph 94 of the PGPUB, teaches activator-supports can comprise a metal or metal ion such as, for example, zinc, titanium, nickel, vanadium, silver, copper, gallium, tin, tungsten, molybdenum, and the like, or any combination thereof.
The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re:Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). 
 Further, the selection of any order of mixing ingredients is prima facie obvious (In re:Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). 
Yang, paragraph 121 of the PGPUB, teaches the amount of the transition metal compound used to prepare the metal-containing sulfated activator-support typically falls within a range from about 0.01 to about 15 weight percent, based on the weight of the metal-containing activator-support. 


Regarding claim 4, the references teach ZnO. 

Regarding claim 5, Yang teaches hydrofluoric acid (HF), ammonium bifluoride (NH4HF2) and ammonium tetrafluoroborate (NH4BF4). 
Further, the references teach ZnO. 

Regarding claim 6, Yang teaches examples of suitable fluoriding agents include, but are not limited to, hydrofluoric acid (HF), ammonium fluoride (NH4F), ammonium bifluoride (NH4HF2), ammonium tetrafluoroborate (NH4BF4), ammonium silicofluoride (hexafluorosilicate) ((NH4)SiF6), ammonium hexafluorophosphate (NH4PF6), hexafluorotitanic acid (H2TiF6), ammonium hexafluorotitanic acid ((NH4)2TiF6), hexafluorozirconic acid (H2ZrF6), analogs thereof, and combinations thereof.
An analog of ammonium silicofluoride (hexafluorosilicate) ((NH4)SiF6) as taught by Yang reads on hexafluorosilicic acid as claimed in claim 6. 
Further, the references teach ZnO. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a zinc incorporated into the additional activator-support fluorided solid oxide from .01 to about 15 weight percent, based on the weight of the metal-containing activator-support as this amount provides a sufficient amount of metal to form a metal-fluorided solid oxide to use for polymerization absence of new or unexpected results.

Regarding claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an antacid-acting compound such as ZnO as taught by Eckhardt into the solution containing water and a fluorinating agent as taught by Yang wherein the base equivalent from the anta-acid compound on an acid equivalent from strong acids is 0.5 to 2.0 (ph 7 when base:acid equivalence is 1:1) because Eckhardt teaches it is surprising that through the use of antacid acting compounds in Brönsted-acid-containing catalyst components, despite the very greatly reduced acidity, a sufficiently rapid curing of the admixed preparation can be achieved, that the processing time of these preparations can be established in the desired range via the water concentration, and that the catalyst component according to the invention does not 
Yang, paragraph 185 of the PGPUB, teaches the amount of fluoride or chloride ion present before calcining the silica-coated alumina solid oxide generally is from about 1 to about 50% by weight, where weight percent is based on the weight of the solid oxide before calcining

Regarding claim 8, Yang, paragraph 124 of the PGPUB, teaches solid oxides generally have surface areas ranging from about 100 to about 1000 m2/g.
Yang, paragraph 125 of the PGPUB, teaches the pore volume of the solid oxide is generally greater than about 0.5 mL/g. 
Yang, paragraph 126 of the PGPUB, teaches the solid oxides disclosed herein generally have average particle sizes ranging from about 10 microns to about 200 microns.
Yang, paragraph 92 of the PGPUB, teaches fluoride silica-alumina. 

Regarding claim 10, Yang, paragraph 264 of the PGPUB, teaches this mixture was then placed in a flat pan and allowed to dry under vacuum at approximately 110°C. for about 16 hours.

Regarding claims 15 and 16, Yang, paragraph 182 of the PGPUB, teaches a chemically-treated solid oxide can comprise a fluorided solid oxide in the form of a particulate solid.

Eckhardt, paragraph 38 of the PGPUB, teaches the speed of the curing reaction also displays in addition to other dependences a clear dependence on the strength of the acid. Thus very strong acids such as hexafluoroantimonic acid, hexafluorophosphoric acid or tetrafluoroboric acid are characterized by high speeds of cationic polymerization. 
Eckhardt, paragraph 46 of the PGPUB, teaches the oxides, hydroxides, carbonates and carboxylates of the elements aluminum, chromium, copper, germanium, manganese, lead, antimony, tin, tellurium, titanium and zinc are used as antacid-acting compounds within the meaning of the invention corresponding to constituent (C).
Eckhardt, paragraph 48 of the PGPUB, teaches the ratio between constituents (A) and (C) can vary greatly. It has however proved to be advantageous to use 0.5 to 2.0 base equivalent from constituent (C) on an acid equivalent from constituent (A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate ZnO as taught by Eckhart into the slurry comprising the fluoriding agent and solid oxide  as taught by Yang wherein the base equivalent from the anta-acid compound on an acid equivalent from strong acids is 0.5 to 2.0 (ph 7 when base:acid equivalence is 1:1) because Eckhardt teaches it is surprising that through the use of antacid acting compounds in Brönsted-acid-containing catalyst components, despite the very greatly reduced acidity, a sufficiently rapid curing of the admixed 
Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re:Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). 
 Further, the selection of any order of mixing ingredients is prima facie obvious (In re:Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that mixing the antacid-acting compound such as ZnO as taught by Eckhardt, the fluoriding agent and solid oxide in any order is prima facie obvious in the absence of new or unexpected results. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US20100227989) in view of Eckhardt et al (US20030153726) as applied to claim 1 and further in view of McDaniel et al (US2010076167). 
Yang, paragraph 186 of the PGPUB, teaches the silica-alumina which can be used in the present invention typically has an alumina content from about 5% to about 95% by weight.
Although Yang teaches a silica alumina support, Yang does not teach a silica coated alumina support. 

McDaniel, paragraph 72 of the PGPUB, teaches catalyst compositions employing silica-coated alumina activator supports--for instance, fluorided silica-coated alumina--may result in significant increases in catalyst activity, for instance, as compared to a conventional silica-alumina activator-support--for instance, fluorided silica-alumina--having an alumina to silica weight ratio of less than 1:1 (e.g., from about 0.05:1 to about 0.25:1). The activity of a catalyst composition comprising a silica-coated alumina activator-support (with a weight ratio of alumina to silica in a range of, for example, from about 1.5:1 to about 100:1) can be at least about 3 times, at least about 4 times, at least about 5 times, at least about 6 times, or at least about 7 times the activity of a comparable catalyst composition comprising a silica-alumina activator-support (having a weight ratio of alumina to silica in a range of, for example, from about 0.05:1 to about 0.25:1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a silica coated alumina having a weight ratio of alumina to silica in a range of, for example, from about 1.5:1 to about 100:1 as taught by McDaniel in for the silica-alumina support as taught by the references above because this silica coated alumina catalyst results in significant increases in catalyst activity, for instance, as compared to a conventional silica-alumina activator-support. 
s 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (US20100076167) in view of Eckhardt et al (US20030153726).
McDaniel, paragraphs 37-39 of the PGPUB, teaches catalyst compositions disclosed herein employ at least one silica-coated alumina activator-support. A catalyst composition is provided which comprises:
(a) at least one transition metal compound or metallocene compound; and
(b) at least one activator-support.
McDaniel, paragraph 112 of the PGPUB, teaches a chemically-treated solid oxide can comprise a fluorided silica-coated alumina in the form of a particulate solid. The fluorided silica-coated alumina can be formed by contacting a silica-coated alumina with a fluoriding agent. The fluoride ion can be added to the oxide by forming a slurry of the oxide in a suitable solvent such as alcohol or water including, but not limited to, the one to three carbon alcohols because of their volatility and low surface tension. Examples of suitable fluoriding agents include, but are not limited to, hydrofluoric acid (HF), ammonium fluoride (NH4F), ammonium bifluoride (NH4HF2), ammonium tetrafluoroborate (NH4BF4), ammonium silicofluoride (hexafluorosilicate) ((NH4)2SiF6), ammonium hexafluorophosphate (NH4PF6), hexafluorotitanic acid (H2TiF6), ammonium hexafluorotitanic acid ((NH4)2TiF6), hexafluorozirconic acid (H2ZrF6), AlF3, NH4AlF4, analogs thereof, and combinations thereof. Triflic acid and ammonium triflate also can be employed. For example, ammonium bifluoride (NH4HF2) can be used as the fluoriding agent, due to its ease of use and availability.

Although McDaniel teaches a method of impregnating a silica coated alumina with a solution containing water and a fluorinating agent, Yang does not teach the solution comprising an inorganic base or a pH of the solution. 
Eckhardt teaches a catalyst constituent. 
Eckhardt, abstract, teaches catalyst components, containing: (A) at least one Brönsted acid, (B) water, (C) at least one antacid-acting compound from the group consisting of the oxides, hydroxides, carbonates and/or carboxylates of the elements aluminium, chromium, copper, germanium, manganese, lead, antimony, tin, tellurium, titanium and/or zinc. 
Eckhardt, paragraph 36 of the PGPUB, teaches it is surprising that through the use of antacid acting compounds in Brönsted-acid-containing catalyst components, despite the very greatly reduced acidity, a sufficiently rapid curing of the admixed preparation can be achieved, that the processing time of these preparations can be established in the desired range via the water concentration, and that the catalyst component according to the invention does not cause irritations or cauterizations and also does not corrode the packaging (bags coated with metal).

Eckhardt, paragraph 46 of the PGPUB, teaches the oxides, hydroxides, carbonates and carboxylates of the elements aluminum, chromium, copper, germanium, manganese, lead, antimony, tin, tellurium, titanium and zinc are used as antacid-acting compounds within the meaning of the invention corresponding to constituent (C).
Eckhardt, paragraph 48 of the PGPUB, teaches the ratio between constituents (A) and (C) can vary greatly. It has however proved to be advantageous to use 0.5 to 2.0 base equivalent from constituent (C) on an acid equivalent from constituent (A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an antacid-acting compound such as ZnO as taught by Eckhardt into the solution containing water and a fluorinating agent as taught by McDaniel wherein the base equivalent from the anta-acid compound on an acid equivalent from strong acids is 0.5 to 2.0 (ph 7 when base:acid equivalence is 1:1) because Eckhardt teaches it is surprising that through the use of antacid acting compounds in Brönsted-acid-containing catalyst components, despite the very greatly reduced acidity, a sufficiently rapid curing of the admixed preparation can be achieved, that the processing time of these preparations can be established in the desired range via the water concentration, and that the catalyst component according to the invention does not 
Hydrofluoric acid (HF), ammonium fluoride (NH4F), ammonium bifluoride (NH4HF2), ammonium tetrafluoroborate (NH4BF4), ammonium silicofluoride (hexafluorosilicate) ((NH4)SiF6), ammonium hexafluorophosphate (NH4PF6), hexafluorotitanic acid (H2TiF6), ammonium hexafluorotitanic acid ((NH4)2TiF6) and hexafluorozirconic acid (H2ZrF6) as taught by McDaniel reads on an acidic fluorine containing compound as claimed in claim 1. 
ZnO as taught by the references reads on an inorganic base as claimed in claim 1. 

	Regarding claim 2, McDaniel, paragraph 251 of the PGPUB, teaches a silica-coated alumina was obtained containing about 72% alumina by weight and having a surface area of about 340 m2/g and a pore volume of about 1.6 mL/g. This material was obtained as a powder having an average particle size of about 70 microns. The Siral 28M was first calcined at about 600oC for approximately 6 hours, then impregnated to incipient wetness with a 10% ammonium bifluoride solution in methanol. This mixture was then placed in a flat pan and allowed to dry under vacuum at approximately 110oC for about 16 hours.
Eckhardt, paragraph 48 of the PGPUB, teaches the ratio between constituents (A) and (C) can vary greatly. It has however proved to be advantageous to use 0.5 to 2.0 base equivalent from constituent (C) on an acid equivalent from constituent (A). 

Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re:Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). 
 Further, the selection of any order of mixing ingredients is prima facie obvious (In re:Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that mixing the antacid-acting compound such as ZnO as taught by Eckhardt, the fluoriding agent and solid oxide in any order is prima facie obvious in the absence of new or unexpected results. 


Regarding claim 3, McDaniel, paragraph 51 of the PGPUB, teaches activator-supports of this invention can comprise a metal or metal ion such as, for example, zinc, titanium, nickel, vanadium, silver, copper, gallium, tin, tungsten, molybdenum, and the like, or any combination thereof.
Further, McDaniel, paragraph 66 of the PGPUB, teaches the weight ratio of the transition metal and/or metallocene compound(s) to the activator-support is in a range from about 1:20 to about 1:1000.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a zinc incorporated into the additional activator-support fluorided solid oxide in a weight ratio of 1:20 to about 1:1000 of zinc to activator support as this amount provides a sufficient amount of metal to form a metal-fluorided solid oxide to use for polymerization absence of new or unexpected results.

Regarding claim 4, the references teach ZnO. 

Regarding claim 5, McDaniel teaches hydrofluoric acid (HF), ammonium bifluoride (NH4HF2) and ammonium tetrafluoroborate (NH4BF4). 


Regarding claim 6, McDaniel teaches examples of suitable fluoriding agents include, but are not limited to, hydrofluoric acid (HF), ammonium fluoride (NH4F), ammonium bifluoride (NH4HF2), ammonium tetrafluoroborate (NH4BF4), ammonium silicofluoride (hexafluorosilicate) ((NH4)SiF6), ammonium hexafluorophosphate (NH4PF6), hexafluorotitanic acid (H2TiF6), ammonium hexafluorotitanic acid ((NH4)2TiF6), hexafluorozirconic acid (H2ZrF6), analogs thereof, and combinations thereof.
An analog of ammonium silicofluoride (hexafluorosilicate) ((NH4)SiF6) as taught by McDaniel reads on hexafluorosilicic acid as claimed in claim 6. 
Further, the references teach ZnO. 
Further, McDaniel, paragraph 66 of the PGPUB, teaches the weight ratio of the transition metal and/or metallocene compound(s) to the activator-support is in a range from about 1:20 to about 1:1000.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a zinc incorporated into the additional activator-support fluorided solid oxide in a weight ratio of 1:20 to about 1:1000 of zinc to activator support as this amount provides a sufficient amount of metal to form a metal-fluorided solid oxide to use for polymerization absence of new or unexpected results.


McDaniel, paragraph 115 of the PGPUB, teaches the amount of fluoride or chloride ion present before calcining the silica-coated alumina solid oxide generally is from about 1 to about 50% by weight, where weight percent is based on the weight of the solid oxide before calcining

Regarding claims 8 and 9, McDaniel, paragraph 251 of the PGPUB, teaches a silica-coated alumina was obtained containing about 72% alumina by weight and having a surface area of about 340 m2/g and a pore volume of about 1.6 mL/g. The Siral 28M was first calcined at about 600oC for approximately 6 hours, then impregnated to incipient wetness with a 10% ammonium bifluoride solution in methanol.

Regarding claim 10, McDaniel teaches this mixture was then placed in a flat pan and allowed to dry under vacuum at approximately 110oC for about 16 hours.

Regarding claims 15 and 16, McDaniel, paragraph 112 of the PGPUB, teaches a chemically-treated solid oxide can comprise a fluorided silica-coated alumina in the form of a particulate solid. The fluorided silica-coated alumina can be formed by contacting a silica-coated alumina with a fluoriding agent. The fluoride ion can be added to the oxide by forming a slurry of the oxide in a suitable solvent such as alcohol or water.
Eckhardt, paragraph 38 of the PGPUB, teaches the speed of the curing reaction also displays in addition to other dependences a clear dependence on the strength of the acid. Thus very strong acids such as hexafluoroantimonic acid, hexafluorophosphoric acid or tetrafluoroboric acid are characterized by high speeds of cationic polymerization. 
Eckhardt, paragraph 46 of the PGPUB, teaches the oxides, hydroxides, carbonates and carboxylates of the elements aluminum, chromium, copper, germanium, manganese, lead, antimony, tin, tellurium, titanium and zinc are used as antacid-acting compounds within the meaning of the invention corresponding to constituent (C).
Eckhardt, paragraph 48 of the PGPUB, teaches the ratio between constituents (A) and (C) can vary greatly. It has however proved to be advantageous to use 0.5 to 2.0 base equivalent from constituent (C) on an acid equivalent from constituent (A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See also In re:Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). 
 Further, the selection of any order of mixing ingredients is prima facie obvious (In re:Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that mixing the antacid-acting compound such as ZnO as taught by Eckhardt, the fluoriding agent and solid oxide in any order is prima facie obvious in the absence of new or unexpected results. 

Conclusion

US20080280046 teaches  a metal substrate surface treated with an acidic aqueous composition to form a conversion coating is improved by first contacting the surface with an oxidizing acidic pre-rinse, such as an aqueous solution of nitric acid and hydrogen peroxide, or nitric acid and hydrofluoric acid, or Fe+3 cations and hydrofluoric acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732  
12/29/21